DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Daniel E. Vaughan (Registration Number 42,199) on June 17, 2022.

Please replace the claims as follows: 

1.	(Currently amended)	A method for camouflaging electromagnetic interference (EMI) EMI fingerprints in EMI emissions from a computer system to enhance system security, comprising:
monitoring the EMI emissions from the computer system during operation of the computer system to produce corresponding EMI signals;
determining a dynamic amplitude of the EMI emissions based on the EMI signals; and
when the dynamic amplitude of the EMI emissions drops below a threshold value, executing synthetic transactions, which have interarrival times that when superimposed on a workload of the computer system cause the computer system to produce randomized EMI emissions. 

8.	(Currently amended)	A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for camouflaging electromagnetic interference (EMI) EMI fingerprints in EMI emissions from a computer system to enhance system security, comprising:
monitoring the EMI emissions from the computer system during operation of the computer system to produce corresponding EMI signals;
determining a dynamic amplitude of the EMI emissions based on the EMI signals; and
when the dynamic amplitude of the EMI emissions drops below a threshold value, executing synthetic transactions, which have interarrival times that when superimposed on a workload of the computer system cause the computer system to produce randomized EMI emissions. 

15.	(Currently amended)	A system that camouflages electromagnetic interference (EMI) EMI fingerprints in EMI emissions from a computer system to enhance system security, comprising:
at least one processor and at least one associated memory; and 
a camouflaging mechanism that executes on the at least one processor, wherein the camouflaging mechanism:
monitors the EMI emissions from the computer system during operation of the computer system to produce corresponding EMI signals;
determines a dynamic amplitude of the EMI emissions based on the EMI signals; and
when the dynamic amplitude of the EMI emissions drops below a threshold value, executes synthetic transactions, which have interarrival times that when superimposed on a workload of the computer system cause the computer system to produce randomized EMI emissions.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Lin et al., U.S. Pub. Number 2016/0294655 A1, teaches an automated test driver is configured to evaluate the test results received from the multi-tenant system in response to the synthetic transaction inputs against threshold/expected performance data. Example performance data may include time-based information (e.g., a threshold time period for a login to occur, a threshold time period for the test results to be received), accuracy-based information (e.g., the expected test results in response to the synthetic transaction), The automated test driver may be configured to generate an alert when a trigger condition is met, e.g., when any threshold condition is not met.

Tsukamoto, U.S. Pub. Number 2016/0299182 A1, teaches an information processing system that is to operate as an electromagnetic interference wave measurement device can be implemented by causing a control unit to execute, based on electromagnetic interference wave measurement program expanded on a RAM. 

 Wu et al., U.S. Pub. Number 2014/0286462 A1, teaches identify whether the amplitude of the filtered cross-correlation data exceeds a predetermined threshold. If the value exceeds the predetermined threshold, the threshold circuitry outputs the threshold signal such that it indicates that there is an EMI component present. If the value does not exceed the predetermined threshold, the threshold circuitry outputs the threshold signal such that it indicates that there is not an EMI component present.

Yao et al “Active Countermeasure using EMI Honeypot against TEMPEST Eavesdropping in High-Speed Signaling”, Yao teaches to enhance the countermeasures of eavesdropping the electromagnetic radiation leakage in high-speed signaling such as computer monitors and other high-speed peripherals, an active countermeasure solution by interfering the TEMPEST receiver with a honeypot radiation source. Instead of passive noise jamming methods, this honeypot strategy used the multi-carrier modulation to hide the leakage and transmit a pseudo high-speed signal blended with information baits which may lead the eavesdropper uncovered. 

What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of monitoring the EMI emissions from the computer system during operation of the computer system to produce corresponding EMI signals; determining a dynamic amplitude of the EMI emissions based on the EMI signals; and when the dynamic amplitude of the EMI emissions drops below a threshold value, executing synthetic transactions, which have interarrival times that when superimposed on a workload of the computer system cause the computer system to produce randomized EMI emissions, without the usage of impermissible hindsight reasoning. 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8, and 15, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 8 and 15 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491